      Case 2:12-cv-00036-RJS-DAO Document 211 Filed 07/20/20 Page 1 of 28




                       IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, CENTRAL DIVISION

 C.R., BARD, INC., a New Jersey corporation,         MEMORANDUM DECISION AND
 and BARD PERIPHERAL VASCULAR,                       ORDER REGARDING PLAINTIFFS’
 INC., an Arizona corporation,                       SHORT FORM DISCOVERY MOTIONS
                                                     (DOC. NOS. 172, 175, 176, 177 & 190)
                       Plaintiffs,

 v.                                                  Case No. 2:12-cv-00036-RJS-DAO

 SMITHS MEDICAL ASD, INC., a Delaware                Judge Robert J. Shelby
 corporation,
                                                     Magistrate Judge Daphne A. Oberg
                       Defendant.


       Plaintiffs C.R. Bard, Inc. and Bard Peripheral Vascular, Inc. (collectively, “Bard”)

brought the following short form discovery motions concerning venue discovery: (1) Bard’s

Short Form Motion to Compel Smiths Medical ASD, Inc.’s (“Smiths”) Response to Interrogatory

No. 1 (Doc. No. 172); (2) Bard’s Short Form Motion to Compel Smiths Response to

Interrogatory No. 2 (Doc. No. 175); (3) Bard’s Short Form Motion to Compel Smiths Response

to Interrogatory No. 4 and to Provide a 30(b)(6) Witness for Topic 19 (Doc. No. 176); (4) Bard’s

Short Form Motion to Compel Smiths Response to Interrogatory No. 5 (Doc. No. 177); and (5)

Bard’s Short Form Motion to Compel Rule 30(b)(6) Testimony (Doc. No. 190).

        Having considered the briefing of the parties, the court, for the reasons addressed in

detail below: (1) GRANTS IN PART and DENIES IN PART Bard’s Short Form Motion to

Compel Smiths Response to Interrogatory No. 1 (“Mot. to Compel Interrog. No. 1”) (Doc. No.

172); (2) GRANTS IN PART and DENIES IN PART Bard’s Short Form Motion to Compel

Smiths Response to Interrogatory No. 2 (“Mot. to Compel Interrog. No. 2”) (Doc. No. 175); (3)

DENIES Bard’s Short Form Motion to Compel Smiths Response to Interrogatory No. 4 and to

                                                 1
        Case 2:12-cv-00036-RJS-DAO Document 211 Filed 07/20/20 Page 2 of 28



Provide a 30(b)(6) Witness for Topic 19 (“Mot. to Compel Interrog. No. 4”) (Doc. No. 176); (4)

GRANTS IN PART and DENIES IN PART Bard’s Short Form Motion to Compel Smiths

Response to Interrogatory No. 5 (“Mot. to Compel Interrog. No. 5”) (Doc. No. 177); and (5)

DENIES Bard’s Short Form Motion to Compel Rule 30(b)(6) Testimony (“Mot. to Compel Rule

30(b)(6) Test.”) (Doc. No. 190).

                                         BACKGROUND

         Bard filed this case in January 2012 alleging Smiths infringed on two of its patents. (See

Compl., Doc. No. 2). In December 2012, the court stayed and administratively closed this case

pending the resolution of inter partes reexaminations of the patents-in-suit. (Order Granting

Mot. for Stay Pending Inter Partes Reexamination, Doc. No. 97; Order Administratively Closing

Case, Doc. No. 98.) On October 4, 2019, after this process concluded, the court lifted the stay

and reopened this case. (Order Reopening Case and Setting Joint Status Conference, Doc. No.

152.)

         On November 25, 2019, Smiths filed a motion to transfer the venue of this action to the

District of Minnesota, arguing that venue is not proper in the District of Utah under 28 U.S.C.

§ 1400(b). (Smiths Medical ASD, Inc.’s Motion to Transfer Venue, Doc. No. 157.) Smiths’

motion noted that during the time the case was stayed, the Supreme Court issued its decision in

TC Heartland LLC v. Kraft Foods Grp. Brands LLC, 137 S. Ct. 1514 (2017), which it claims

changed the law. Specifically Smiths claimed TC Heartland found that the patent venue statute,

28 U.S.C. § 1400(b), controls the venue analysis for any patent infringement action, as opposed

to the general venue statute, 28 U.S.C. § 1391. (Id. at 1.) In light of TC Heartland, Smiths

argued venue is not proper in the District of Utah because Smiths did not maintain a “regular and

established place of business” in Utah at the time the complaint was filed, or at any time



                                                  2
     Case 2:12-cv-00036-RJS-DAO Document 211 Filed 07/20/20 Page 3 of 28



thereafter. (Id. at 2.) Accordingly, Smiths sought to transfer venue to the District of Minnesota

where it is headquartered. (Id.)

       Bard opposed the motion, arguing that in 2012, Smiths had a regular and established

place of business in Utah because “Smiths maintained a [storage] unit in Utah that Smiths’ sale

representatives used to store product samples, marketing literature, or heavier pieces of capital

equipment” and because “two Smiths sales representatives responsible for Utah admittedly lived

in Utah, typically worked at home, occasionally placed orders for customers, visited customers in

Utah and performed demonstrations and presentations for customers using sample products.”

(Opp’n to Mot. to Transfer Venue 1, Doc. No. 160 (internal quotation marks omitted).) Bard’s

motion also requested that to the extent the court is “unable to determine whether venue is proper

on the present record” that it permit venue discovery. (Id. at 10.) Bard indicated that it sought

“discovery regarding the facts underlying Smiths’ use of storage units in 2012, the extent to

which Smiths’ Utah-based employees worked out of their home offices in 2012 and the types of

work conducted at their home offices.” (Id. at 11.) Specifically, Bard indicated that it

       seeks discovery regarding the types and extent of products and equipment that were
       stored in the storage unit, including whether the accused products were stored there,
       whether marketing materials were stored there, the types of “capital equipment”
       stored there, and whether Smiths has records regarding the storage unit. Bard also
       seeks discovery regarding the types of supplies, samples and equipment stored in
       the Smiths’ employees’ homes. Bard seeks discovery regarding the timeframes in
       which Smiths maintained a storage unit in Utah and the length of time over which
       the Smiths employees worked out of their home offices. All of these facts are
       pertinent to the question of whether Smiths has a regular and established place of
       business in the District of Utah.

(Id.) Bard also suggested that even if venue was not proper in 2012, it had identified evidence

showing venue “may be proper now,” and that discovery would allow it to “explore” this basis

for venue further. (Id. at 12.) Bard claims that two related Smiths entities, Smiths Medical OEM

and Smiths Medical Capital, appear to have regular and established places of business in Utah

                                                 3
     Case 2:12-cv-00036-RJS-DAO Document 211 Filed 07/20/20 Page 4 of 28



that could provide a basis for venue. (Id.) Specifically, Bard points to a spring 2019 job posting

by Smiths Medical OEM advertising a job in Salt Lake City, and the fact that Smiths Medical

Capital filed an application for business name registration in February 2019. (Id. at 12–14.)

Based on these discoveries, Bard indicated that it sought (1) “limited venue-related [discovery]

regarding whether Smiths hired an OEM Account Manager who lives in Utah, and if so,

discovery regarding that person’s job responsibilities and role in Utah,” and (2) “discovery

regarding the relationship between Smiths Medical Capital and Smiths Medical ASD.” (Id. at

14.) Bard asked the court to deny the motion to transfer venue, or in the alternative, transfer

venue to the District of Delaware instead, where Smiths is incorporated. (Id. at 1.) At the same

time Bard filed its opposition, it also filed a separate Motion for Venue Discovery (Doc. No.

161). Specifically, Bard requested up to twenty document requests, five interrogatories, and four

hours of a 30(b)(6) deposition of Smiths, all “relating to the subject matter identified in Bard’s

Opposition.” (Id.)

       On March 3, 2020, the district judge issued a decision granting the Motion for Venue

Discovery in part and denying without prejudice the Motion to Transfer Venue. (Order Granting

Mot. for Venue Discovery, Doc. No. 168.) The district judge indicated that while “a close call,”

further development of the facts was necessary to decide Smiths’ request to transfer venue:

       Although Smiths Medical has provided some information relevant to the venue
       analysis, a more satisfactory showing of the facts is necessary to resolve Smiths
       Medical’s Motion. The Federal Circuit has recognized that home offices may
       qualify as a defendant’s regular and established place of business, and at least one
       court has concluded that a defendant’s sales representative’s home office was
       sufficient to establish venue. Similarly, a defendant’s use of a storage space may
       provide a basis for venue. Thus, further inquiry into these subject areas is proper.

(Id. at 4 (footnotes omitted).) Specifically, the district judge found that

       Bard has articulated requests for more specific information concerning the
       materials kept in the storage unit as well as how the sales representatives actually

                                                  4
     Case 2:12-cv-00036-RJS-DAO Document 211 Filed 07/20/20 Page 5 of 28



       used the unit. Likewise, Bard seeks greater detail about the extent Smiths Medical’s
       sales representatives worked out of their homes, the types of work conducted in
       their home offices, and the types of supplies, samples, and equipment stored in the
       employees’ homes. While any one of these facts alone may not tip the scale in
       favor of finding venue, this information, taken together, is relevant to whether Bard
       can make out a prima facie case of proper venue.

(Id. at 4–5 (footnotes omitted).) Accordingly, the district judge granted Bard’s request for

additional venue discovery in part, permitting Bard to seek up to ten document requests, five

interrogatories, and four hours of a 30(b)(6) deposition of Smiths “relating to the subject matter

identified in Bard’s Opposition.” (Id. at 5.)

                                  PATENT VENUE STATUTE

       The patent venue statute provides that “[a]ny civil action for patent infringement may be

brought in the judicial district where the defendant resides, or where the defendant has

committed acts of infringement and has a regular and established place of business.” 28 U.S.C.

§ 1400(b). As the district judge pointed out in his order granting venue discovery, “there is no

question that Smiths Medical does not ‘reside’ in Utah because it is incorporated in Delaware.”

(Order Granting Mot. for Venue Discovery 3 n.16, Doc. No. 168.) Thus, “[w]hether venue is

proper in this district turns on whether Smiths Medical has committed alleged acts of

infringement and has a ‘regular and established place of business’ in Utah.” (Id. at 3.) To have a

“regular and established place of business” in a district, “(1) there must be a physical place in the

district; (2) it must be a regular and established place of business; and (3) it must be the place of

the defendant.” In re Cray Inc., 871 F.3d 1355, 1360 (Fed. Cir. 2017). “While the ‘place’ need

not be a ‘fixed physical presence in the sense of a formal office or store,’ [] there must still be a

physical, geographical location in the district from which the business of the defendant is carried

out.” Id. at 1362 (quoting In re Cordis, 769 F.2d 733, 737 (Fed. Cir. 1985)).




                                                  5
     Case 2:12-cv-00036-RJS-DAO Document 211 Filed 07/20/20 Page 6 of 28



                                          DISCUSSION

       Bard’s motions challenge four of Smiths’ answers to its interrogatories concerning venue

(Interrogatory Nos. 1, 2, 4 and 5). Before addressing the substance of each motion, the court

addresses two threshold issues raised by these interrogatories and Smiths’ objections.

Relevant Time Period for Venue Discovery

       Bard’s Interrogatory Nos. 1, 2, 4, and 5 all seek information from “January 2012 to the

present.” (Smiths Medical ASD, Inc.’s First Suppl. Responses to Pls.’ Interrogs. 2, 5, 8 & 11,

Doc. No. 174-1.) Bard’s motions to compel do not specifically address the time period at issue

in its interrogatories—or attempt to argue that such an expansive time period is relevant to

determining venue in a patent case—but it does seek to compel complete responses to each of the

interrogatories. (Mot. to Compel Interrog. No. 1, Doc. No. 172; Mot. to Compel Interrog. No. 2,

Doc. No. 175; Mot. to Compel Interrog. No. 4, Doc. No. 176; Mot. to Compel Interrog. No. 5,

Doc. No. 177.) Smiths objected to each of Bard’s interrogatories to the extent they sought

“information beyond 2012” (1) because the district judge’s order granting venue discovery

limited Bard to the subject matter identified in its opposition to the motion to transfer venue,

where Smiths claims Bard requested only information pertaining to Smiths’ use of storage units

in 2012 and the extent to which Utah-based employees worked out of home offices in 2012, and

(2) because the time period after 2012 is “not relevant to the venue analysis” as venue is

determined at the time a complaint is filed. (Smiths Medical ASD, Inc.’s First Suppl. Responses

to Pls.’ Interrogs. 3, 6, 9 & 11–12, Doc. No. 174-1.)

       Smiths’ first ground for objecting to discovery beyond 2012 is not entirely accurate.

While Bard indicated in its opposition that it sought “discovery regarding the facts underlying

Smiths’ use of storage units in 2012, the extent to which Smiths’ Utah-based employees worked



                                                 6
     Case 2:12-cv-00036-RJS-DAO Document 211 Filed 07/20/20 Page 7 of 28



out of their home offices in 2012 and the types of work conducted at their home offices,” (Opp’n

to Mot. to Transfer Venue 11, Doc. No. 160), Bard also stated that it has identified evidence

indicating that venue may be proper now, if not in 2012, and that discovery would allow it to

“explore” this basis for venue further. (Id. at 12.) Bard specifically indicated that it sought (1)

“limited venue-related [discovery] regarding whether Smiths hired an OEM Account Manager

who lives in Utah, and if so, discovery regarding that person’s job responsibilities and role in

Utah,” and (2) “discovery regarding the relationship between Smiths Medical Capital and Smiths

Medical ASD.” (Id. at 14.) Thus, the discovery Bard indicated that it needed in its opposition to

the motion to transfer venue is not as limited as Smiths claims. On the other hand, the discovery

Bard indicated in its opposition that it needs is certainly not as expansive as the timeframe set

forth in its interrogatories.

        In any event, Smiths’ second ground for objecting to the discovery beyond 2012, in the

context of the interrogatories posed, is well-taken. Courts examining the relevant time period for

determining venue under § 1400(b) have reached different conclusions. A number of courts

have concluded that venue is determined under § 1400(b) by examining the pertinent facts at the

time the complaint is filed. See, e.g., Personal Audio, LLC v. Google, Inc., 280 F. Supp. 3d 922,

931 (E.D. Tex. 2017) (concluding that “venue is determined under § 1400(b) by the facts and

situation as of the date suit is filed”); Omega Patents, LLC v. Calamp Corp., No. 6:13-cv-1950-

Orl-40DCI, 2017 U.S. Dist. LEXIS 186645, at *6 (M.D. Fla. Sep. 22, 2017) (unpublished)

(stating that “venue must be determined at the time the action is filed and not at some future date

in the proceedings”); Rensselaer Polytechnic Inst. v. Amazon, No. 1:18-cv-00549 (BKS/CFH),

2019 U.S. Dist. LEXIS 136436, at *28–29 (N.D.N.Y. Aug. 7, 2019) (unpublished) (indicating

that venue in a patent case is determined at the time the case is filed). Other courts have held



                                                  7
     Case 2:12-cv-00036-RJS-DAO Document 211 Filed 07/20/20 Page 8 of 28



that venue should be determined at the time the cause of action accrues. See Welch Sci. Co. v.

Human Eng'g Inst., Inc., 416 F.2d 32, 35 (7th Cir. 1969) (indicating that venue should be

examined “at the time the cause of action accrues and a reasonable time thereafter”);

ParkerVision, Inc. v. Apple Inc., No. 3:15-cv-1477-J-39JRK, 2018 U.S. Dist. LEXIS 225131, at

*22–25 (M.D. Fla. Jan. 9, 2018) (unpublished), R&R adopted, No. 3:15-cv-1477-J-39JRK, 2018

U.S. Dist. LEXIS 225126 (M.D. Fla. Mar. 8, 2018) (unpublished) (concluding that venue should

be determined at the time the cause of action accrues, and finding venue appropriate in district

where the defendant had a regular place of business prior to the time the complaint was filed and

the plaintiff filed the complaint “within a reasonable time thereafter”).

       In its opposition to the motion to transfer venue, Bard cited a case from the Northern

District of Illinois to argue that patent infringement is a continuing tort and that “to the extent

Smiths currently has a regular and established place of business in Utah, venue is proper.”

(Opp’n to Mot. to Transfer Venue 12, Doc. No. 160 (citing Motorola Solutions, Inc. v. Hytera

Commc'ns Corp. Ltd., 402 F. Supp. 3d 450 (N.D. Ill. 2019)). Bard then proceeded to identify

limited discovery—relating to one job posting in 2019 by Smiths Medical OEM and the

relationship between Smiths and Smiths Medical Capital—it needs to determine if Smiths

currently has a regular and established place of business in Utah. (Id. at 14.)

       Courts examining the relevant time period for venue typically look at the time preceding

the filing of the complaint, as opposed to the time following the filing of the complaint, to see if

the complaint was filed within a “reasonable time” after the cause of action accrued. See

ParkerVision, Inc., 2018 U.S. Dist. LEXIS 225131, at *20–25 (finding venue proper in district

“under the unique facts presented” where plaintiff filed case on December 14, 2015 and

defendant had at least one office in district until November 2015). However, in Motorola



                                                  8
     Case 2:12-cv-00036-RJS-DAO Document 211 Filed 07/20/20 Page 9 of 28



Solutions, the court examined facts that arose both before and after the filing of the complaint to

determine whether venue was proper in that district. In that case, the defendants signed a lease

on March 5, 2017, prior to the filing of the complaint on March 14, 2017, but did not occupy the

facility until April 1, 2017 or finish setting up the facility until August 2017. See 402 F. Supp.

3d at 455. The court found venue in the district appropriate in that case given defendants’

concession that the facility could operate as a regular and established place of business as of

August 2017. Id. at 456.

       Even if venue is not determined solely at the time a complaint is filed, Bard did not cite

to any cases in which a court based its venue determination on facts that occurred years after the

complaint was filed, as it suggests may be appropriate here. Moreover, Bard did not claim in its

opposition to the motion to transfer venue or its motions to compel that discovery concerning

Smiths employees’ home offices or Smiths’ storage units in Utah beyond 2012 was either needed

in this case or relevant to the determination of venue. (See Opp’n to Mot. to Transfer Venue 11,

Doc. No. 160 (indicating that it “seeks discovery regarding the facts underlying Smiths’ use of

storage units in 2012, the extent to which Smiths’ Utah-based employees worked out of their

home offices in 2012 and the types of work conducted at their home offices”)). Interrogatory

Nos. 1, 3, 4, and 5 seek information concerning Smiths employees and sales representatives in

Utah, as well as Smiths storage units in Utah. (See Smiths Medical ASD, Inc.’s First Suppl.

Responses to Pls.’ Interrogs. 2, 5, 8 & 11, Doc. No. 174-1.) None of these interrogatories seek

information concerning the 2019 job posting by a potentially related Smiths entity or the

relationship between Smiths and another potentially related entity in 2019. Further, the case law

concerning the timing of the venue determination does not support Bard’s requests for

information on these topics beyond 2012, and certainly not for an eight year period after 2012.



                                                 9
    Case 2:12-cv-00036-RJS-DAO Document 211 Filed 07/20/20 Page 10 of 28



While targeted discovery on the unique post-2012 facts that Bard raised in its opposition

concerning the potentially related Smiths entities arguably may be warranted under the case law,

Bard appears not to have directed any of its interrogatories at these topics and the interrogatory

answers Bard seeks to compel do not touch upon these issues.

       For these reasons, the court finds that the venue discovery Bard seeks from 2013 through

the present in Interrogatory Nos. 1, 2, 4 and 5 is neither relevant nor proportional to the needs of

the case, and it would impose an undue burden on Smiths to provide such information. See Fed.

R. Civ. P. 26(b)(1). Accordingly, the court concludes 2012 is the relevant time period for venue

discovery as to the interrogatories at issue.

Interrogatory Discrete Subparts

       Smiths objected to Interrogatory Nos. 1 and 2 on the grounds that they contain multiple

discrete subparts, and declined to answer any part of those interrogatories beyond the first

subpart. (Smiths Medical ASD, Inc.’s First Suppl. Responses to Pls.’ Interrogs. 2–3, 5–6, Doc.

No. 174-1.) Bard argues in its motion to compel concerning Interrogatory No. 1 that it

constitutes a single interrogatory because all of the subparts are related to a single theme. (Mot.

to Compel Interrog. No. 1 at 2, Doc. No. 172.) However, Bard but does not directly address the

issue in its motion to compel concerning Interrogatory No. 2 because Smiths apparently provided

at least some type of response to the second subpart of that interrogatory. (Mot. to Compel

Interrog. No. 2 at 1 n.2, Doc. No. 175.) In response, Smiths continues to maintain, as it did in its

objections, that Interrogatory No. 1 consists of four discrete interrogatories, Interrogatory No. 2

consists of two discrete interrogatories, and that Bard should not be permitted to “evade” the five

interrogatory limit set by the district judge. (Opp’n to Mot. to Compel Interrog. No. 1 at 1–2,

Doc. No. 181; Opp’n to Mot. to Compel Interrog. No. 2 at 2, Doc. No. 186.)



                                                 10
    Case 2:12-cv-00036-RJS-DAO Document 211 Filed 07/20/20 Page 11 of 28



       Having considered these arguments in the context of the district judge’s order granting

venue discovery, the court declines to decide the motions to compel based on the counting of

interrogatories and subparts. The district judge granted additional venue discovery because he

found it necessary to resolve whether venue was appropriate in this district. (See Order Granting

Mot. for Venue Discovery 4, Doc. No. 168 (“Although Smiths Medical has provided some

information relevant to the venue analysis, a more satisfactory showing of the facts is necessary

to resolve Smiths Medical’s Motion.”)). Thus, the court will consider whether the discovery

sought in each interrogatory is relevant to resolution of the venue issue and proportional to the

needs of the case, but will not arbitrarily limit discovery because of a technical counting of

interrogatory subparts. The purpose of the additional venue discovery is to allow the district

judge to reach an informed conclusion concerning the appropriate venue for this case, and the

interrogatories are designed to advance this purpose.

       Further, the court notes that the manner in which Smiths responded to the interrogatories

was improper. After objecting to the interrogatories on the grounds that they contain multiple

discrete interrogatories, Smiths elected to answer only what it deemed to be the first subpart of

each interrogatory as opposed to answering them in numerical order until, in its view, the

number of interrogatories was exhausted. See 7 Moore’s Federal Practice - Civil § 33.30

(indicating that it is “improper” for a party to “select[] the interrogatories of its choosing to

answer” when objecting to the number of interrogatories, and that “the better rule is to require

the responding party to answer the . . . interrogatories [in numerical order], and object to the

remainder”). In taking this approach, Smiths selectively and improperly chose what information

to disclose in response to the interrogatories. See Herdlein Techs., Inc. v. Century Contractors,

Inc., 147 F.R.D. 103, 104 (W.D.N.C. 1993) (noting that it is improper for a “responding party



                                                  11
    Case 2:12-cv-00036-RJS-DAO Document 211 Filed 07/20/20 Page 12 of 28



[to] selectively respond to the interrogatories” when objecting on numerical grounds because this

allows a responding party to “strategically omit the most prejudicial information”). Some courts

have concluded that where parties selectively answer some interrogatories while simultaneously

objecting that the interrogatories exceed the numerical limit, those parties waive their objections

concerning numerical limit. See Allahverdi v. Regents of the Univ. of N.M., 228 F.R.D. 696, 698

(D.N.M. 2005) (“The responding party should not answer some interrogatories and object to the

ones to which it does not want to respond. By answering some and not answering others, the

Defendants waived [their] objection” that the plaintiff exceeded the permitted number of

interrogatories.); Paananen v. Cellco P’ship, No. C08-1042 RSM, 2009 U.S. Dist. LEXIS

98997, at *12 (W.D. Wash. Oct. 8, 2009) (unpublished) (finding that where a party answers

portions of interrogatories that it claims exceed the allotted number, “the numerosity objection is

waived as to those interrogatories that were answered”).

         For these reasons, the court will not engage in an analysis of the number of

interrogatories served by Bard, and will proceed to consider whether the information sought in

each interrogatory is relevant to the resolution of the venue issue and proportional to the needs to

the case.

   1. Bard’s Short Form Motion to Compel Smiths Response to Interrogatory No. 1 (Doc.
      No. 172)

         Bard asks the court to compel Smiths to provide a complete answer to its Interrogatory

No. 1:

         From January 2012 to the present, identify all Smiths employees or agents,
         including but not limited to Utah Employees, that have lived or worked in Utah
         during their employment or agency for Smiths, and for each person, provide the
         Utah address(es) or location(s) at which they resided or worked, describe the nature
         of their work or agency in Utah, including any demonstrations, tutorials,
         educational programs, sales calls, or meetings that the person attended, participated
         in, or was involved with in Utah, describe any sales placed by, facilitated by, or

                                                  12
    Case 2:12-cv-00036-RJS-DAO Document 211 Filed 07/20/20 Page 13 of 28



       attributable to each person in Utah, and describe the physical location(s) where they
       store, keep, or maintain any Smiths’ products, inventory, samples, supplies,
       promotional material, literature or equipment.

(Mot. to Compel Interrog. No. 1, Doc. No. 172; see also Smiths Medical ASD, Inc.’s First Suppl.

Responses to Pls.’ Interrogs. 2, Doc. No. 174-1.) After interposing various objections, Smiths

responded to this interrogatory by providing the names and other information for two Smiths

employees—Claudia Campbell and Mike Franson—who “resided in Utah in 2012 and performed

a portion of their work in Utah during 2012,” and by providing the names and business units of

other Smiths employees who “did not reside in Utah in 2012 but were sales representatives

covering Utah for at least a portion of 2012.” (Smiths Medical ASD, Inc.’s First Suppl.

Responses to Pls.’ Interrogs. 2–5, Doc. No. 174-1.) Smiths also identified certain documents

from which the information sought could be ascertained pursuant to Rule 33(d) of the Federal

Rules of Civil Procedure. (Id. at 4.)

       Bard states that while Smiths provided certain information responsive to a portion of this

interrogatory, it “refuses to provide information regarding sales placed in Utah and physical

locations where materials were stored.” (Mot. to Compel Interrog. No. 1 at 1, Doc. No. 172.)

Bard claims that “[t]he extent to which Smiths’ sales representatives placed sales from their Utah

home offices is relevant to venue,” and that “[l]ocations where Smiths’ sales representatives

store materials in Utah is also relevant to venue.” (Id.) Smiths does not respond directly to these

arguments in its opposition, instead arguing that Bard’s interrogatory contains multiple discrete

subparts and that the motion “should also be denied because Smiths has provided the information

Bard seeks.” (Opp’n to Mot. to Compel Interrog. No. 1 at 1–2, Doc. No. 181.)

       The court GRANTS IN PART and DENIES IN PART Bard’s motion to compel Smiths

to respond to Interrogatory No. 1. The court finds the information Bard seeks in this



                                                13
    Case 2:12-cv-00036-RJS-DAO Document 211 Filed 07/20/20 Page 14 of 28



interrogatory relevant to venue insofar as it seeks information concerning Smiths employees who

resided in Utah in 2012 and presumably worked out of their homes. Bard’s interrogatory largely

seeks information the district judge found relevant to determining venue. (See Order Granting

Mot. for Venue Discovery 4–5, Doc. No. 168 (“Bard seeks greater detail about the extent Smiths

Medical’s sales representatives worked out of their homes, the types of work conducted in their

home offices, and the types of supplies, samples, and equipment stored in the employees’ homes

. . . . While any one of these facts alone may not tip the scale in favor of finding venue, this

information, taken together, is relevant to whether Bard can make out a prima facie case of

proper venue.”)).

       Moreover, case law supports discovery concerning the specific information requested in

the interrogatory. In RegenLab USA, LLC v. Estar Technologies Ltd., the court concluded one of

the defendants, a Texas entity, had a regular and established place of business in New York

because two employees residing in New York conducted business out of their New York home

offices. 335 F. Supp. 3d 526, 549–52 (S.D.N.Y. 2018). In finding that the employees conducted

business out of their New York home offices, the court noted, among other things, that the sales

representatives contacted prospective customers at those prospective customers’ offices in New

York and took initial sales orders, and that after the products were shipped from Texas, the

representatives conducted demonstrations at the customers’ locations in New York. Id. at 550–

51. Likewise, in In re Cordis, the Federal Circuit upheld the district court’s denial of the

defendant’s motion to dismiss the action, filed in the District of Minnesota, for improper venue.

769 F.2d at 737. The district court determined that the defendant maintained a regular and

established place of business in Minnesota because, among other things, two sales

representatives based in Minnesota maintained home offices there, stored the defendant’s



                                                 14
     Case 2:12-cv-00036-RJS-DAO Document 211 Filed 07/20/20 Page 15 of 28



“literature, documents and products” in their homes, and made sales calls and gave

demonstrations in Minnesota. Id. at 735–36.

        Addressing a similar issue in In re Cray Inc., the Federal Circuit concluded the defendant

did not have a regular and established place of business in the Eastern District of Texas even

though it allowed two employees to work remotely from that location. 871 F.3d at 1364–66. In

reaching this conclusion, the court noted that, among other things, neither employee “stored

inventory or conducted demonstrations” at their homes. Id. at 1365. The court also found it

significant that while the defendant had customers in the district, no evidence was presented that

either of the employees living there “served” those customers. Id.

        The district judge’s order granting venue discovery and the relevant case law demonstrate

that much of the information sought in Interrogatory No. 1 is relevant to determining whether

venue is appropriate in the District of Utah. In particular, the work that Utah-based Smiths

employees performed in the state, including whether they serviced any Utah customers, made

sales calls or conducted demonstrations in this district, placed or facilitated sales in this district,

or stored any Smiths’ products or literature in their Utah homes is relevant to determining

whether Smiths maintained a regular and established place of business in the District of Utah

through its employees’ homes. However, the court limits the scope of this interrogatory to 2012,

for the reasons addressed above, and to those employees who resided in Utah at that time since

those are the only employees who could have been conducting business out of their homes in

Utah. Indeed, the cases cited above address only the circumstances of those employees who

resided in the districts from which the defendants sought to transfer venue, not those of

employees who may have sporadically conducted some activities within those districts. This

focus is unsurprising given that the venue determination in those cases turned on whether the



                                                   15
    Case 2:12-cv-00036-RJS-DAO Document 211 Filed 07/20/20 Page 16 of 28



homes of employees who resided in that district constituted regular and established places of

business of the defendants. See, e.g., In re Cray Inc., 871 F.3d at 1364 (“The parties’ primary

dispute concerns whether [an employee’s] home, located in the Eastern District of Texas,

constitutes ‘a regular and established place of business’ of [defendant].”). With these limitations,

the court finds the information requested in Interrogatory No. 1 is proportional to the needs of

this case, and in particular, to determining whether venue in this district is appropriate.

       Further, despite Smiths’ argument to the contrary, the information sought in this

interrogatory has not been provided previously. For example, the declaration Smiths cites was

submitted before the district judge’s order finding that additional facts were necessary to resolve

the venue issue, and the paragraphs cited do not specifically address the activities of either of the

two Utah-based employees in 2012. (See Decl. of Robert DeLeon, ¶¶ 11, 12, 15, Doc. No. 157-

1.) Additionally, the interrogatory responses Smiths cites do not address whether these two

employees stored Smiths’ products and literature in their homes, nor do they detail the specific

activities those employees undertook in Utah apart from a general description of their job duties.

(See Smiths Medical ASD, Inc.’s First Suppl. Responses to Pls.’ Interrogs. 3–4, 10–11, 12, Doc.

No. 174-1.)

       Therefore, the court ORDERS Smiths to supplement its response to Interrogatory No. 1,

as outlined above, within fourteen (14) days of the date of this order.

   2. Bard’s Short Form Motion to Compel Smiths Response to Interrogatory No. 2 (Doc.
      No. 175)

       Bard also asks the court to compel Smiths to provide a complete response to

Interrogatory No. 2:

       From January 2012 to the present, describe in detail Smiths’ policies, procedures,
       and practices regarding expense reimbursement and provision of support, goods, or
       services to any Smiths employee or agent in Utah, including but not limited to Utah

                                                 16
    Case 2:12-cv-00036-RJS-DAO Document 211 Filed 07/20/20 Page 17 of 28



       Employees, including, for example, all products, samples, inventory, supplies,
       literature, promotional material, training material, educational material, business
       cards, home office, vehicles, mileage, and electronic or communication devices,
       and describe all instances in which Smiths has reimbursed expenses or provided
       any of the above materials to any employee or agent in Utah.

(Mot. to Compel Interrog. No. 2, Doc. No. 175; see also Smiths Medical ASD, Inc.’s First Suppl.

Responses to Pls.’ Interrogs. 5, Doc. No. 174-1.) Aside from its discrete subpart and timeframe

objections, Smiths objected to the interrogatory to the extent it sought information concerning

any employees or agents who were not based in Utah. (Smiths Medical ASD, Inc.’s First Suppl.

Responses to Pls.’ Interrogs. 5–6, Doc. No. 174-1.) Smiths then went on to identify certain

documents from which the information sought could be ascertained pursuant to Rule 33(d) of the

Federal Rules of Civil Procedure. (Id. at 6.)

       In its motion to compel, Bard argues that “the materials Smiths provided to its sales

representatives, in what quantities and when is highly relevant to venue,” and that such

information “is also relevant to Smiths’ expectations for how its sales representatives will use

and store the materials it provides.” (Mot. to Compel Interrog. No. 2 at 1–2, Doc. No. 175.)

Smiths responds that it already provided information concerning “what sales representatives

carry in their vehicles and bags,” but that Bard has not shown the relevance of its request for the

“quantity of material and timing for receipt of material by sales representatives.” (Opp’n to Mot.

to Compel Interrog. No. 2 at 1, Doc. No. 186.) Citing to a declaration submitted with its original

motion to transfer venue and its response to another interrogatory, Smiths also contends it has

already provided sufficient information concerning the storage of products and promotional

materials. (Id. at 1–2.)

       The court GRANTS IN PART and DENIES IN PART Bard’s motion to compel Smiths

to respond to Interrogatory No. 2. The court finds the information Bard seeks in this



                                                17
    Case 2:12-cv-00036-RJS-DAO Document 211 Filed 07/20/20 Page 18 of 28



interrogatory relevant to venue insofar as it seeks information concerning Smiths employees who

resided in Utah in 2012 and presumably worked out of their homes. The court does not find the

requested information relevant as it relates to any other Smiths sales representatives and finds

Bard’s arguments concerning the relevance of such information as to those representatives lack

merit.

         In RegenLab, the case Bard cites in its motion, the court, in determining whether the

homes of its New York-based employees constituted a regular and established place of business

of the defendant, considered whether the defendant contributed to or paid for these workplaces,

whether it reimbursed the employees for certain expenses, whether such reimbursements were

conditioned on the employees living in a certain area, and whether the defendant provided any

secretarial or other support services in New York. 335 F. Supp. 3d at 551–52. The court also

examined the products and literature that those employees received from the defendant, and the

manner in which the employees used their sales kits and the “products stored in their home

office.” Id. at 552. Similarly, in deciding whether the homes of its Texas-based employees

constituted a regular and established place of business of the defendant, the court in In re Cray

considered whether the defendant paid for the employees’ homes, whether expenses were

reimbursed, whether the reimbursement of expenses was conditioned on the employees’ location,

and whether support services were provided in the district and conditioned on the employees’

location. 871 F.3d at 1364–65. The court also noted that the employees did not store inventory

in their homes. Id. at 1365. Further, in finding that sales representatives’ homes in Minnesota

constituted a regular and established place of business of the defendant, the district court in In re

Cordis cited, among other things, the fact that the defendant engaged secretarial services in

Minnesota to receive messages, provide typing services, mail literature, and receive shipments of



                                                 18
     Case 2:12-cv-00036-RJS-DAO Document 211 Filed 07/20/20 Page 19 of 28



literature, and either paid for those services or reimbursed the sales representatives for any

payments they made. 769 F.2d at 735–36.

        As these cases make clear, the information sought in Interrogatory No. 2 is relevant to

determining whether the homes of Smiths’ Utah-based employees constituted a regular and

established place of business of Smiths in this district. Smiths’ reimbursement of expenses to

these employees, its provision of support to these employees, and the products and inventory

provided to these employees are all relevant to determining this issue. However, the court limits

the scope of the interrogatory to 2012, for the reasons addressed above, and to employees who

resided in Utah at that time, since those are the only employees who could have been conducting

business out of homes in Utah. With these limitations, the court finds that the information

requested is proportional to the needs of this case, and in particular, to determining whether

venue in this district is appropriate.

        Further, the court rejects Smiths’ argument that it has already provided the information

sought through this interrogatory. Smiths relies primarily on a declaration that it submitted prior

to the district judge’s ruling that additional discovery is necessary to determine the appropriate

venue of this case. (Opp’n to Mot. to Compel Interrog. No. 2 at 1–2, Doc. No. 186.) Had such

information been sufficient to make this determination, the district judge would not have ordered

further discovery regarding venue. Moreover, the cited portions of the declaration do not contain

any specifics concerning Smiths’ two Utah-based employees in 2012. (See Decl. of Robert

DeLeon, ¶¶ 10, 12, 15, Doc. No. 157-1.) Additionally, the interrogatory response Smiths cites

refers to a storage unit in Utah, which is unrelated to the information sought in this interrogatory.

(See Smiths Medical ASD, Inc.’s First Suppl. Responses to Pls.’ Interrogs. 12, Doc. No. 174-1.)




                                                 19
    Case 2:12-cv-00036-RJS-DAO Document 211 Filed 07/20/20 Page 20 of 28



       Accordingly, the court ORDERS Smiths to supplement its response to Interrogatory No.

2, as outlined above, within fourteen (14) days of the date of this order.

   3. Bard’s Short Form Motion to Compel Smiths Response to Interrogatory No. 4 and
      to Provide a 30(b)(6) Witness for Topic 19 (Doc. No. 176)

       Bard also asks the court to compel Smiths to provide a complete response to

Interrogatory No. 4:

       For the period of January 2012 to the present, describe in detail any activity by any
       Smiths sales representative that took place in Utah, including but not limited to each
       demonstration, sales call, meeting, training, tutorial, trade show, or educational
       program that occurred in Utah, and the extent to which any such events involve use
       of products, samples, inventory, equipment, supplies, promotional material, or
       literature.

(Mot. to Compel Interrog. No. 4, Doc. No. 176; see also Smiths Medical ASD, Inc.’s First Suppl.

Responses to Pls.’ Interrogs. 8, Doc. No. 174-1.) Bard further asks the court to require Smiths to

designate a witness to testify on Topic 19 of its notice of rule 30(b)(6) deposition, which seeks

similar testimony:

       From January 2012 to the present, activities by any Smiths sales representative that
       took place in Utah and the locations where such activities took place, including
       demonstrations, sales calls, meetings, trainings, tutorials, trade shows, or
       educational programs that occurred in Utah, and the extent to which any such events
       involve use of products, samples, inventory, equipment, supplies, promotional
       material, or literature.

(Mot. to Compel Interrog. No. 4, Doc. No. 176; see also Smiths Medical ASD, Inc.’s Objections

and Responses to Pls.’ Notice of 30(b)(6) Dep. 26, Doc. No. 176-1.)

       Aside from its discrete subpart and timeframe objections, Smiths objected to the

interrogatory to the extent it sought information concerning “any activity” by a Smiths sales

representative in Utah, claiming such a request is “overly broad, unduly burdensome, and beyond

the scope of venue related discovery at issue in this case.” (Smiths Medical ASD, Inc.’s First

Suppl. Responses to Pls.’ Interrogs. 8–9, Doc. No. 174-1.) Smiths then proceeded to answer the

                                                 20
    Case 2:12-cv-00036-RJS-DAO Document 211 Filed 07/20/20 Page 21 of 28



interrogatory as to its two Utah-based employees in 2012, Ms. Campbell and Mr. Franson,

primarily describing the general job duties for individuals holding their positions. (Id. at 9–11.)

Smiths also identified certain documents from which the information sought could be ascertained

pursuant to Rule 33(d). (Id. at 11.) As to the 30(b)(6) notice, after interposing various

objections, Smiths indicated that it would “provide a witness to testify about this Topic for the

activities in 2012 performed in home offices or Utah-based storage facilities by Smiths

Medical’s employees or agents who resided in or serviced Utah as a sales representative in the

2012 time frame.” (Smiths Medical ASD, Inc.’s Objections and Responses to Pls.’ Notice of

30(b)(6) Dep. 26–27, Doc. No. 176-1.)

       In its motion, Bard states that Smiths has suggested that items stored in Smiths’ Utah

storage unit were used in customer presentations and demonstrations, but “refuses to provide

details regarding those presentations, including whether they are meant to provide instruction

regarding products that have been purchased, and how frequently or routinely such presentations

occur.” (Mot. to Compel Interrog. No. 4 at 1, Doc. No. 176.) Citing RegenLab, 335 F. Supp. 3d

at 552, Bard claims that such “information is highly relevant to venue.” (Id.) Smiths responds

that it has already indicated that stored materials were used by sales representatives and provided

information and documentation showing that its sales representatives conducted demonstrations.

(Opp’n to Mot. to Compel Interrog. No. 4 at 1–2, Doc. No. 183.). Smiths claims that further

details concerning “whether presentations were meant to provide instruction regarding purchased

products and how frequently such presentations occurred” are “not relevant to venue, which in

patent cases turns on whether Smiths had a regular and established place of business in Utah in

2012.” (Id. at 1.) Smiths further argues that Bard’s reliance on RegenLab is misplaced because




                                                 21
    Case 2:12-cv-00036-RJS-DAO Document 211 Filed 07/20/20 Page 22 of 28



all of the defendant’s employees in that case “worked from home offices making homes the

place of business of the company,” which is not the case with Smiths. (Id.)

       The court finds the information requested in Interrogatory No. 4 and Topic 19 is not

relevant to determining whether venue in this district is proper, and accordingly, DENIES Bard’s

motion to compel. As set forth in RegenLab, 335 F. Supp. 3d at 551–52, and In re Cray, 871

F.3d at 1364–65, the relevant inquiry the court must undertake to determine whether venue is

proper in a particular district involving the use of home offices is to examine whether an

employee’s home in that district constitutes a regular and established place of business of the

defendant. As addressed above, facts bearing on that inquiry, including activities undertaken in

the district by employees with a home in the district, are relevant to this determination.

However, facts concerning sales representatives who did not maintain homes in the district are

not relevant to determining whether employees’ homes in the district constitute a regular and

established place of business of the defendant. See In re Cray Inc., 871 F.3d at 1362 (indicating

that “there must [] be a physical, geographical location in the district from which the business of

the defendant is carried out”).

       Further, the court notes that it has already ordered Smiths to supplement its response to

Interrogatory No. 1 concerning the activities of Smiths’ two Utah-based employees in this

district in 2012, including any demonstrations or sales calls they made and their use of Smiths’

products and literature, since this information is relevant to whether their homes constituted a

regular and established place of business for Smiths in Utah at that time.

   4. Bard’s Short Form Motion to Compel Smiths Response to Interrogatory No. 5 (Doc.
      No. 177)

       Bard also asks the court to compel Smiths to provide a complete response to

Interrogatory No. 5:

                                                 22
    Case 2:12-cv-00036-RJS-DAO Document 211 Filed 07/20/20 Page 23 of 28



       Describe in detail, from January 2012 to the present, the facts and circumstances
       surrounding Smiths sales representatives’ use of any storage unit(s) in Utah,
       including, for example, how many sales representatives used storage units, how
       many storage units were used by Smiths’ sales representatives in Utah, the process
       through which the units were selected, purchased, leased, or rented, any agreements
       surrounding the unit, who paid for the unit, and whether such payments were
       reimbursed, what the sales representatives stored in the storage units, and how
       frequently they were used and accessed.

(Mot. to Compel Interrog. No. 5, Doc. No. 177; see also Smiths Medical ASD, Inc.’s First Suppl.

Responses to Pls.’ Interrogs. 11, Doc. No. 174-1.) After objecting to the timeframe of the

interrogatory, Smiths provided a response indicating that in 2012, the sales representatives whose

territory included Utah had shared access to a self-storage unit in Murray, Utah. (Smiths

Medical ASD, Inc.’s First Suppl. Responses to Pls.’ Interrogs. 11–12, Doc. No. 174-1.) Smiths

further indicates that in 2012, the storage unit was used to store supplies such as product

samples, marketing literature, and heavier capital equipment, which would be transported and

used during customer presentations. (Id. at 12.) The response also indicates that some sales

representatives only visited the storage unit one time and that Smiths’ employees “did not

conduct or transact business at such storage facility and did not store product inventory there or

distribute products from there.” (Id.) Smiths also identifies the individuals who leased the unit,

and indicates that the cost of the lease was reimbursed. (Id.)

       Bard claims that Smiths did not provide a full response to this interrogatory. (Mot. to

Compel Interrog. No. 5 at 1, Doc. No. 177.) Specifically, Bard claims that Smiths did not

identify how many sales representatives used the storage unit or indicate how frequently sales

representatives used and accessed the storage unit. (Id. at 1–2.) Bard claims that

       [t]he number of Smiths sales representatives who used the storage unit and the
       frequency and regularity with which it was accessed are both relevant to whether
       there was a “regular, physical presence of an employee or other agent of the
       defendant conducting the defendant’s business” at the storage unit as required for
       venue. See In re Google LLC, 949 F.3d 1338, 1345 (Fed. Cir. 2020).

                                                23
    Case 2:12-cv-00036-RJS-DAO Document 211 Filed 07/20/20 Page 24 of 28




(Id. at 1.) Smiths responds that Bard does not explain how its answer to this interrogatory is

incomplete and that it “fails to explain the relevance to venue of a catalogue of visits by

individual sales representatives to the storage unit.” (Opp’n to Mot. to Compel Interrog. No. 5 at

1, Doc. No. 182.) Smiths claims that “whether there was one visit or 100 visits, the frequency of

visits and identification of who made the visits does not affect that the storage unit was not a

location of Smiths sufficient to satisfy the regular and established place of business prong of the

venue analysis.” (Id.)

       The court GRANTS IN PART and DENIES IN PART Bard’s motion to compel Smiths

to respond to Interrogatory No. 5. While Smiths largely answered the interrogatory, Bard

correctly points out that Smiths did not identify how many sales representatives used the storage

unit or indicate how frequently sales representatives used and accessed the storage unit. Smiths’

response indicates that “some sales representatives only visited the storage unit once” and states

that Smiths’ employees “did not conduct or transact business at such storage facility and did not

store product inventory there or distribute products from there.” (Smiths Medical ASD, Inc.’s

First Suppl. Responses to Pls.’ Interrogs. 12, Doc. No. 174-1.) Smiths statement that its

employees did not conduct or transact business at the storage facility is conclusory, and the fact

that some sales representatives visited the storage unit only once does not indicate the frequency

with which other sales representatives visited the unit.

       In analyzing the three factors necessary for a court to find that a defendant has a regular

and established place of business in a district, the Federal Circuit in In re Google held that “a

‘place of business’ generally requires an employee or agent of the defendant to be conducting

business at that place.” 949 F.3d 1338, 1344 (Fed. Cir. 2020). Specifically, the court concluded

that “a ‘regular and established place of business’ requires the regular, physical presence of an

                                                 24
    Case 2:12-cv-00036-RJS-DAO Document 211 Filed 07/20/20 Page 25 of 28



employee or other agent of the defendant conducting the defendant’s business at the alleged

‘place of business.’” Id. at 1345.

       The number of Smiths employees who accessed the storage unit and the frequency with

which they accessed it informs whether there was a regular, physical presence of a Smiths

employee or employees at the storage unit conducting business on Smiths’ behalf. Further, the

court notes that Bard’s interrogatory does not ask Smiths to identify the sales representatives

who visited the storage unit or request a “catalogue” of their visits as Smiths claims. Bard

simply asks Smiths to indicate “how many sales representatives used storage unit[],” and “how

frequently [the storage unit was] used and accessed.” (See Smiths Medical ASD, Inc.’s First

Suppl. Responses to Pls.’ Interrogs. 11, Doc. No. 174-1.). This information is relevant to

determining whether the storage unit constituted a regular and established place of business of

Smiths in this district. However, for the reasons addressed above, the court limits the scope of

the interrogatory to 2012. With this limitation, the court finds that the information Bard seeks is

proportional to the needs of this case and, in particular, to determining whether venue in this

district is appropriate. Accordingly, the court ORDERS Smiths to supplement its response to

Interrogatory No. 5, as outlined above, within fourteen (14) days of the date of this order.

   5. Bard’s Short Form Motion to Compel Rule 30(b)(6) Testimony (Doc. No. 190)

       Bard’s motion to compel seeks an order from the court requiring Smiths to produce a

30(b)(6) witness for a thirty-minute deposition to testify concerning “Smiths’ knowledge

regarding what ‘heavy capital equipment’ was housed in the storage unit in 2012.” (Mot. to

Compel Rule 30(b)(6) Test. at 2, Doc. No. 190.) Bard claims that Smiths’ designated 30(b)(6)

witness, Robert DeLeon, was only prepared to testify as to this issue based on his personal

recollection, but not based on the investigation that Smiths conducted in connection with this



                                                25
    Case 2:12-cv-00036-RJS-DAO Document 211 Filed 07/20/20 Page 26 of 28



litigation where Smiths spoke to former sales representatives. (Id. at 1–2.) Bard claims that as

Smiths’ 30(b)(6) designee, Mr. DeLeon “should have been prepared to testify not just about his

personal recollection but about any and all information available to Smiths regarding what

‘heavy capital equipment’ was stored in the storage unit, including the recollection of Smiths’

sales force.” (Id. at 2.) Smiths responds that it provided all information concerning the contents

of the storage unit, obtained from Mr. DeLeon’s first-hand experience from shutting down the

storage unit and the information collected through Smiths’ investigation, in both its response to

Interrogatory No. 5 and in Mr. DeLeon’s deposition. (Opp’n to Mot. to Compel Rule 30(b)(6)

Test. at 1, Doc. No. 199.) Smiths argues that “[t]he identity of the individuals is irrelevant and

[Mr.] DeLeon’s inability to tie specific information to particular individuals does not mean he

was not prepared.” (Id.) Further, Smiths claims that Bard’s motion “fails to articulate any basis

for needing more detail,” and that “more specific identification is irrelevant to whether the

storage unit is a regular and established place of business of Smiths.” (Id. at 1–2.)

       Having reviewed the portions of the 30(b)(6) deposition transcript provided by the

parties, the court finds that Mr. DeLeon was adequately prepared to testify concerning the

contents of the storage unit in 2012 and did provide testimony on that topic. When asked what

he did to prepare to testify “as to what exactly was kept in the storage unit in Murray, Utah, in

2012,” Mr. DeLeon indicated that he “reviewed the information that was gathered by the

company, and it seemed very consistent with my recollection . . .” (6/4/20 30(b)(6) Dep. Tr.

154:22-155:9, Doc. No. 199-1.) Given that Mr. DeLeon reviewed materials gathered by

Smiths—presumably part of the investigation the parties reference—his testimony concerning

the contents of the storage unit was not based solely on personal knowledge. Moreover, Mr.

DeLeon provided testimony concerning the storage unit and the contents of the unit. (Id. at



                                                 26
    Case 2:12-cv-00036-RJS-DAO Document 211 Filed 07/20/20 Page 27 of 28



20:19-24:5, 89:20-96:5, 150:23-155:9.) He did not refuse to answer any questions or respond

that he did not know the answer. Instead, he made good faith efforts to respond to the questions

posed. The court also notes, that in addition to Mr. DeLeon’s 30(b)(6) testimony, Smiths

provided a substantive response to Interrogatory No. 5 concerning the materials kept in the

storage unit:

       In 2012, the storage unit was used to store supplies such as product samples,
       including for example, small quantities of consumable products such as
       tracheostomy tubes, marketing literature, or heavier pieces of capital equipment,
       which would then be transported via company issued vehicles by the sales
       representatives for use during customer presentations, demonstrations, and
       evaluations within either acute or non-acute customer facilities. For example, the
       heavy capital equipment which is believed to have been stored in the storage unit
       may have included: Smiths Medical’s Level 1 portfolio of products such as fluid
       warmers, rapid infusors, blanket warmers; Smiths Medical’s Pnuepac line of
       products such as transport ventilators; Smiths Medical’s BCI products such as
       capnography monitoring equipment; and potentially Smiths Medical’s CADD or
       Medfusion infusion pumps.

(Smiths Medical ASD, Inc.’s First Suppl. Responses to Pls.’ Interrogs. 12, Doc. No. 174-1.)

       The interrogatory response and testimony provide Bard with substantial information

concerning the contents of the storage unit in 2012. Further, the court accepts Smiths’

representation that it has no further information left to provide as to the contents of the storage

unit in 2012. (See Opp’n to Mot. to Compel Rule 30(b)(6) Test. at 1, Doc. No. 199 (“Smiths

provided all the information it was able to collect through [Mr.] DeLeon and in its interrogatory

responses.”); Ex. 2 to Opp’n to Mot. to Compel Rule 30(b)(6) Test., 6/23/20 Moran Email, Doc.

No. 199-2 (“Smiths has no additional information beyond Mr. De Leon’s knowledge and the

information collected and already provided in Smiths’ interrogatory response . . . [T]o avoid

further burdening the Court with unnecessary motions, we are writing to advise you that of the

sales representatives who covered Utah in 2012, only three currently remain with the company.

All were consulted, along with a former employee, regarding their use of and knowledge of the

                                                 27
    Case 2:12-cv-00036-RJS-DAO Document 211 Filed 07/20/20 Page 28 of 28



contents of the storage unit and the minimal information recalled was included in Smiths’

interrogatory response.”).

       Finally, the court agrees with Smiths that Bard has not articulated a reason why any

further detail, even if such detail existed, is relevant to the venue analysis in this case. Certainly,

the contents of the storage unit are relevant insofar as it helps to reveal the purpose for which the

storage unit was used. However, Bard does not cite any cases or articulate any need for further

detail concerning the specific “heavy capital equipment” housed in the storage unit in 2012, or

explain how such detail would inform the venue analysis in this case.

       Accordingly, the Court DENIES Bard’s Motion to Compel Rule 30(b)(6) Testimony.

                                          CONCLUSION

       For the reasons set forth above, the court (1) GRANTS IN PART and DENIES IN PART

Bard’s Short Form Motion to Compel Smiths Response to Interrogatory No. 1 (Doc. No. 172);

(2) GRANTS IN PART and DENIES IN PART Bard’s Short Form Motion to Compel Smiths

Response to Interrogatory No. 2 (Doc. No. 175); (3) DENIES Bard’s Short Form Motion to

Compel Smiths Response to Interrogatory No. 4 and to Provide a 30(b)(6) Witness for Topic 19

(Doc. No. 176); (4) GRANTS IN PART and DENIES IN PART Bard’s Short Form Motion to

Compel Smiths Response to Interrogatory No. 5 (Doc. No. 177); and (5) DENIES Bard’s Short

Form Motion to Compel Rule 30(b)(6) Testimony (Doc. No. 190).

       The court ORDERS Smiths to supplement its responses to Interrogatory Nos. 1, 2 and 5,

as outlined above, within fourteen (14) days of the date of this order.

       DATED this 20th day of July, 2020.
                                               BY THE COURT:

                                               ____________________________________
                                               Daphne A. Oberg
                                               United States Magistrate Judge

                                                  28
